Title: To James Madison from Edmund Pendleton, 14 May 1781
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Virginia, May 14th 1781
I was disappointed in receiving no letter from you by the last post, which was the greater, as I was anxious to be satisfied about a piece of Intelligence which had been related here by a Baltimore Merchant. A particular account of which he affirmed he had read both in a London & New York paper, that is, that the Bank of England had failed, however as I can’t find that any other person hath seen such an Account, or even heard it otherwise than from him, I conclude it to be some Hum, tho’ I am not able to develope the wit or policy meant by it: unless that he was not a warm friend to America & intended to sneer at that confusion in our paper which I am concern’d to hear happen’d about that time, from some State finesse between Pennsylvania & Jersey; pray how was that affair, & what consequences have attended, or are likely to result from it? since we can place very little confidence in Accounts which trading men give of money matters.

Since my last Genl Philips after going as low as James Town suddenly tack’d about & sail’d up to Brandon where he landed his Troops; the Marquis, and Genl. Muhlenburg with a body of Militia, cross’d James River leaving Genl. Nelson with another body on this side to watch the Motions of the Enemy & give him notice if they should recross the River below. But Philips reach’d Petersburg before him, & Ld. Cornwallis being, as is said near Hicks’s Ford, about 45 miles from that Town, the Marquis found it impracticable to prevent their junction & return’d to Richmond where I suppose he will collect all his force to oppose them, but what his, or rather their united force may be, I know not, we are impatient for the arrival of the Pennsylvania line, since tho’ our Militia are going cheerfully to the scene, I fear they will be but badly Arm’d. The Assembly have adjourn’d to Charlottesville that their deliberations might be undisturbed. They will be in poor quarters there & some speak of going from thence to Staunton others to Fredericksburg, the day they have adjourned to is the 24th.
We have been uneasy about the fate of Genl Green as his last letter to the Governor mentions his finding Cambden much stronger both in the works & Garrison, than he expected to find it, so that he had little to hope & much to fear. since then we are told that a Mr Willis is arrived from his Camp and relates an Action has happen’d, with the following circumstances “that a deserter from Green inform’d Ld. Rawdon his Artilery was not come up, Which induced his LdShip to come out in force to Attack Green, whose Artilery however came up just before and a Battle ensued which lasted 5 hours, when both Ar[mies] retired & encamp’d on the ground they had respectively Occupied the night before, & Green expected the fight would be renew’d next morning; The Enemy however retreated, were charged in their retreat by Colo. Washington who killed & took 250 making up their loss in the whole 600 kill’d, wounded & taken. Green’s loss about 200” This is Willis’s Account, who is said to be a Gentleman of credit; he adds that a few days before Green had intercepted about 300 Tories going into Cambden & killed the greatest part of them.
If these things be true, I hope Green is in a better way than he & we fear’d he would be, and I am not able to Account for the Policy of Earl Cornwallis having left those States in such situation & come hither, unless he has a mind to add Virginia to the Roll of Nominal Conquests.
I am Dr Sr Yr mo affec & obt Servt
Edmd Pendleton

Col. R. H. L. declin’d taking a Seat in the Assembly. I am told Mr Henry is not elected. I suppose he declined also.
Cornwallis is at Halifax. the Marquis has cross’d Appomatox above to march down on Philips. the Militia go to Petersburg on this side.
